
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.116



SOUTHWALL TECHNOLOGIES INC.

DISTRIBUTION AGREEMENT


        This Agreement is made and entered into in the City of Palo Alto
(California, U.S.A.) as of January 1, 2002 by and between Globamatrix Holdings
Pte. Ltd. ("LICENSEE") and Southwall Technologies Inc. ("SOUTHWALL").

WITNESSETH

        WHEREAS, SOUTHWALL produces and manufactures the Film (as defined
below), which is used in the manufacturing of the Product (as defined below);

        WHEREAS, SOUTHWALL is the owner of the patents registered in the US
Patent and Trademark Office, which are further described in Exhibit 1 hereto, as
well as of the trademarks described in Exhibit 1 hereto, including, without
limitation, Solis®;

        WHEREAS, LICENSEE wishes to obtain the exclusive right to distribute
SOUTHWALL's Product worldwide on the terms and subject to the conditions set
forth herein;

        WHEREAS, LICENSEE has requested and SOUTHWALL has agreed to provide
LICENSEE with certain minimum amounts of Product each year during the term of
this Agreement;

        WHEREAS, the parties acknowledge that such a commitment by SOUTHWALL
places a substantial production risk on SOUTHWALL and requires SOUTHWALL to make
a substantial investment (in dollars and lost opportunities) to dedicate a
material portion of its production capacity and other resources to the
manufacture of such Product on behalf of LICENSEE, and, accordingly, that
LICENSEE's option herein to perform its obligations by either purchasing
specified levels of Product hereunder or making payment therefor is in
consideration of SOUTHWALL's making available such production capacity and other
resources; and

        WHEREAS, the parties acknowledge that the commitment by LICENSEE to
purchase minimum amounts of Product requires LICENSEE and its appointed master
franchisees and distributors to invest and employ substantial resources (human
and capital) to market and build increased demand to consume the Product in the
Territory and places LICENSEE at substantial risk (in dollars, loss of goodwill
and damages), that SOUTHWALL's commitment to perform its obligations and in
particular make timely deliveries of good quality Product to the specified
levels hereunder or making payment therefor is in consideration of LICENSEE's
reciprocal commitment to purchase agreed minimum amounts of Product;

        NOW, THEREFORE, in consideration of the mutual covenants set forth
below, the parties hereto agree as follows:

1.DEFINITIONS:

        For purpose of this Agreement:

(a)Film. The term "Film" shall mean the XIR® transparent insulation solar
control films as listed on Exhibit 2 attached hereto. SOUTHWALL may from time to
time add or delete component types from Exhibit 2 by giving LICENSEE not less
than ninety (90) days' written notice prior to such change, provided that
SOUTHWALL shall add to Exhibit 2 new component types which may from time to time
replace or improve the current types (in which event, such new component types
shall be deemed "Film").

(b)Market. The term "Market" shall mean the architectural market (including,
without limitation, residential and commercial window, door, skylight and
curtainwall markets) and the automotive and transportation markets.

--------------------------------------------------------------------------------

(c)Patents. The term "Patents" shall mean those patents described in Exhibit 1
hereto and any renewals or replacement thereof.

(d)Person. The term "Person" shall mean an individual, a corporation, an
association, a joint-stock company, a business trust or other similar
organization, a partnership, a limited liability company, a limited liability
partnership, a joint venture, a trust, an unincorporated organization or a
government or any agency, instrumentality or political subdivision thereof.

(e)Product. The term "Product" shall mean finished solar control window film
that incorporates Film and that is designed and manufactured to be retrofit onto
glass using preapplied adhesive(s) as listed on Exhibit 2 attached hereto.
SOUTHWALL may from time to time add or delete product types from Exhibit 2 by
giving LICENSEE not less than ninety (90) days' written notice prior to such
change, provided that SOUTHWALL shall add to Exhibit 2 new product types which
may from time to time replace or improve the current types (in which event, such
new product types shall be deemed "Product").

(f)Proprietary Information. The term "Proprietary Information" shall mean any
financial, operational, technical and other information relating to the past,
present and future businesses and affairs of SOUTHWALL or LICENSEE, all trade
secrets and all other information of a business, financial, marketing, technical
or other nature pertaining to SOUTHWALL or LICENSEE, including, without
limitation, all information, technology, concepts, equipment, techniques,
know-how, processes, ideas or inventions (whether or not patented or patentable)
embodied or related to the Film, the Product, or the manufacturing of the same,
and including, without limitation, information of others that SOUTHWALL or
LICENSEE, as the case may be, has agreed to keep confidential, in any case
whether such information is provided in written, oral, graphic, pictorial or
recorded form or stored on computer discs, hard drives, magnetic tape or digital
or any other electronic medium (including, without limitation, the Proprietary
Technical Materials). Notwithstanding the foregoing, Proprietary Information
shall not include any information that (a) was in the public domain at the time
it was disclosed or (b) enters the public domain other than by breach of this
Agreement.

(g)Proprietary Technical Materials. The term "Proprietary Technical Materials"
shall mean all writings, documentation, manuals, instructions, correspondence,
software or other data relating to the Proprietary Information (other than such
that are prepared for internal purposes of SOUTHWALL or LICENSEE, as the case
may be).

(h)Purchase Order Confirmation. The term "Purchase Order Confirmation" shall
mean the standard order acknowledgment form used by SOUTHWALL and set forth in
Exhibit 3 hereto.

(i)Territory. The term "Territory" shall mean worldwide.

(j)Trademarks. The term "Trademarks" shall include those trademarks registered
in the US Patent and Trademark Office and described in Exhibit 1 hereto and any
renewals or replacements thereof.



2.GRANT OF RIGHTS

(a)Subject to the terms of this Agreement, SOUTHWALL hereby appoints LICENSEE as
an exclusive distributor of the Product for the Territory and hereby grants to
LICENSEE a nonexclusive license to use SOUTHWALL's Proprietary Technical
Materials, Patents and Trademarks solely to distribute the Product as set forth
herein. For such purpose, SOUTHWALL undertakes to use commercially reasonable
efforts to furnish to LICENSEE available, up-to-date Proprietary Technical
Materials related to the sales, promotion and installation of the Product.

2

--------------------------------------------------------------------------------

(b)LICENSEE agrees to consider granting SOUTHWALL rights to use LICENSEE's
marketing material and know how (including, without limitation, trademarks,
advertisements, techniques and the like). The parties will use reasonable
efforts to agree in good faith as to fair consideration for any such rights at
any time SOUTHWALL makes a request in writing therefor.

(c)SOUTHWALL reserves the right to sell in the Territory all of its products,
with the exception of Product, including, without limitation, directly to end
user customers through other authorized manufacturers or distributors, original
equipment manufacturers, representatives, or other distribution or licensing
channels.

(d)LICENSEE agrees that it will not sell in the Territory any products that
exhibit similar light transmission to solar transmission ratios to Products
which are directly competitive with Products during the term of this Agreement.



3.EXCLUSIVITY OF RIGHTS

The right of exclusivity granted to LICENSEE by SOUTHWALL in Section 2 above
shall not in any way impair the scope, validity or enforceability of the
licenses for products other than Product previously granted by SOUTHWALL to its
licensees listed in Exhibit 4 during the term of the license agreements with
such licensees.

SOUTHWALL will not sell Product directly into the Territory for use in the
Market. SOUTHWALL will not supply Film to any other Person that SOUTHWALL knows
intends to use such Film for production of product directly competitive in the
Market with Product.

4.SUBCONTRACT RIGHTS

The parties hereto agree that LICENSEE may establish, at LICENSEE's sole cost
and expense, as many distributors/dealers within the Territory as are reasonably
necessary in the judgment of the LICENSEE to fully serve the Territory, subject
to and in compliance with the terms of this Agreement. LICENSEE shall cause each
such distributor and dealer to offer no guarantees or warranties with respect to
any Product or Film beyond those made by SOUTHWALL hereunder.

5.MARKETS FOR THE PRODUCT

Subject to the terms and conditions of this Agreement, the Product may be sold
by LICENSEE to customers for use only in the Market. Notwithstanding anything to
the contrary contained herein, LICENSEE shall not distribute or supply Film to
any original equipment manufacturers without the prior written approval of
SOUTHWALL.

6.OBLIGATIONS OF LICENSEE

In order to develop the full sales potential of the Product, LICENSEE agrees
that it will properly perform at its sole cost and expense the following duties:

(a)Payment. LICENSEE will pay SOUTHWALL the purchase price for the Film and
Product in accordance with this Agreement, without any deduction, claim, set
off, counterclaim or reduction whatsoever. All payments made by LICENSEE to
SOUTHWALL under this Agreement shall be in United States dollars. SOUTHWALL
shall have no obligation to ship Film or Product to LICENSEE at any time when
LICENSEE is delinquent in payment for Film or Product previously shipped.

(b)Quality. LICENSEE's application of the Film and Product shall be at a minimum
in strict accordance with industry standards and procedures set forth in
Exhibit 5.

(c)Inspection. SOUTHWALL shall have the right on reasonable prior written notice
and during normal business hours to visit and inspect LICENSEE's places of
business and any and all

3

--------------------------------------------------------------------------------

places where the Film or Product is installed or stored to verify satisfaction
by LICENSEE of its obligations under this Agreement, including, without
limitation, the distribution and application of the Film and Product in
accordance with industry standards and procedures.

(d)Designation of Film and Product. LICENSEE will at all times designate Film
and Product as a product of SOUTHWALL. LICENSEE shall mark the Film and Product
with SOUTHWALL's Patent and Trademark markings in accordance with guidelines
furnished by SOUTHWALL from time to time.

(e)Marketing. LICENSEE agrees to:

1.Use its best efforts as commercially reasonable to promote, distribute and
market the Film and Product throughout the Territory, based on the Business Plan
described below.

2.Publish in sufficient quantities and update marketing and sales support
materials as necessary from time to time during the term of this Agreement.
LICENSEE shall promptly provide SOUTHWALL with copies of all marketing and sales
support materials prepared for or by LICENSEE.

3.Employ and train sales personnel with technical expertise and knowledge of the
Film and Product to sell and install the Film and Product.

4.Participate in all reasonable exhibitions and promotion opportunities in the
Territory.



(f)Business Plan. LICENSEE will present a business plan which addresses the
Territory, including all serviced and certain non-serviced countries agreed upon
by the parties, to SOUTHWALL by February 15th of each year. Representatives of
SOUTHWALL and LICENSEE shall hold a meeting at a mutually agreed upon location
by March 15th of each year to discuss the business plan.

(g)Representation and Warranties. LICENSEE will not (orally or in writing)
extend or offer any warranty nor make any representations concerning the Film or
Product to any Person except for the warranty described in Section 11 hereto.

(h)Recalls. LICENSEE will maintain for the purpose of potential recall
procedures, accurate and detailed records of all sales of Film and Product, and
provide copies of all such records promptly following a written request therefor
by SOUTHWALL. Such records will include at least: (i) the date of sale,
(ii) customer name, address, telephone and fax numbers, and purchase order
number, (iii) lot number, (iv) LICENSEE product number, and (v) quantities sold.

In the event that SOUTHWALL recalls any or all of the Film or Product due to
defects, revisions, upgrades or other reason, LICENSEE shall provide reasonable
assistance in such recall if requested by SOUTHWALL.

(i)Inventory. LICENSEE will at all times maintain an inventory of the Product
sufficient to meet commercially reasonable anticipated orders. LICENSEE shall
provide adequate storage facilities for Film and Product conforming to
SOUTHWALL's commercially reasonable requirements.

(j)General Conduct. LICENSEE shall at all times conduct its business in a
businesslike manner and shall not engage in any deceptive, misleading, illegal
or unethical business practice or any practice that will reflect unfavorably on
SOUTHWALL, the Product, or the Film.

(k)Collection of Fees. LICENSEE shall have full responsibility for the invoicing
and collection of fees from its customers, and shall bear all expenses incurred
in connection therewith. The

4

--------------------------------------------------------------------------------

inability, delay or difficulty in LICENSEE's collecting of fees from its
customers shall have no effect on its payment obligations to SOUTHWALL
hereunder.

(l)Credit Restrictions. LICENSEE may in its sole discretion provide SOUTHWALL
with adequate information to provide SOUTHWALL with reasonable assurance of
payment, which may include audited financial statements of LICENSEE, bank
references, trade references and other similar information.



7.OBLIGATIONS OF SOUTHWALL

To assist LICENSEE in the rapid and successful commercialization of the Product,
SOUTHWALL agrees to provide the following support and assistance to LICENSEE at
SOUTHWALL's expense except where noted below. All communications and materials
described in this Section 7 will be in English.

(a)Licensee Assistance. SOUTHWALL shall provide reasonable marketing and product
management assistance, including making available a SOUTHWALL employee (the
"Product Manager/Engineer") knowledgeable in the performance and applications of
the Product. The Product Manager/Engineer will be 100% dedicated to the business
activities of the LICENSEE. The Product Manager/Engineer will be located in
Tempe, Arizona (or other suitable location mutually agreed to by SOUTHWALL and
LICENSEE). If the Product Manager/Engineer's employment with SOUTHWALL
terminates or is terminated (for any reason), SOUTHWALL shall use commercially
reasonable efforts to replace the Product Manager/Engineer promptly with a
person of reasonably equivalent or superior abilities and credentials.

(b)General Conduct. SOUTHWALL shall at all times conduct its business in a
businesslike manner and shall not engage in any deceptive, misleading, illegal
or unethical business practice or any practice that will reflect unfavorably on
LICENSEE, the Product, or the Film.

(c)Quality Control. SOUTHWALL shall use commercially reasonable efforts to
supply the Film and Product in accordance with specifications in Exhibit 5
attached hereto. In case of disagreement on the level of quality of the Film or
Product supplied by SOUTHWALL, LICENSEE will make sample laminates containing
the questionable film after which both parties will review the samples to
determine the Film or Product status. In cases where it is agreed by the parties
that the Film or Product does not comply with agreed upon specifications,
SOUTHWALL agrees to replace all unacceptable Film or Product at no additional
cost inclusive of freight to LICENSEE. If the parties fail to agree on the Film
or Product status, SOUTHWALL shall continue to supply LICENSEE with Film and/or
Product, while Section 17(i) of this Agreement shall govern the resolution of
the disputed quantities of Film and/or Product. A good faith disagreement
between the parties pursuant to the immediately preceding sentence shall not be
deemed a default under this Agreement or give rise to any right by either party
to terminate, or suspend performance, under this Agreement.

(d)Patent Infringement Indemnity. SOUTHWALL shall hold LICENSEE harmless from
damages, settlements, attorneys' fees and expenses resulting from infringement
by the Film or Product of any patent issued as of the date of this Agreement, or
subsequent replacement Film and Product under Section 1(a) and 1(e)
respectively, provided LICENSEE promptly notifies SOUTHWALL of any and all
threats, claims and proceedings related thereto and SOUTHWALL is given
reasonable assistance by LICENSEE and the opportunity to assume sole control
over the defense and all negotiations for a settlement or compromise. SOUTHWALL
will not be responsible for any settlement it does not approve in writing. THE
FOREGOING IS SUBJECT TO SECTION 16 AND IN LIEU OF ANY WARRANTIES OF
NONINFRINGEMENT, WHICH ARE HEREBY DISCLAIMED. The foregoing obligation

5

--------------------------------------------------------------------------------

of SOUTHWALL does not apply with respect to Film or Product (i) not supplied by
SOUTHWALL, (ii) modified after shipment by SOUTHWALL, if the alleged
infringement relates to such modification, (iii) combined with other products,
processes or materials where the alleged infringement relates to such
combination or (iv) if LICENSEE continues allegedly infringing activity after
becoming aware of such alleged infringement. LICENSEE will indemnify and hold
harmless SOUTHWALL and its officers, directors, agents and employees from all
damages, settlements, attorneys' fees and expenses related to a claim of
infringement or misappropriation excluded from SOUTHWALL's indemnity obligation
by this section.

(e)Returns. SOUTHWALL shall use commercially reasonable efforts to process any
return materials from LICENSEE as promptly as reasonably practicable and in
accordance with established claim procedures for Film and Product as described
in Exhibit 6.



8.MINIMUM PURCHASE OF PRODUCT

(a)LICENSEE shall purchase Product and SOUTHWALL shall supply Product, in each
case subject to the terms and conditions of this Agreement. LICENSEE shall
purchase, and SOUTHWALL shall supply (to the extent it receives purchase orders
in accordance herewith), at least US $11.50 million of Product in calendar year
2002, at least US $13.25 million of Product in calendar year 2003, and at least
US $15.25 million of Product in calendar year 2004. The minimum amount of
Product that LICENSEE is obligated to purchase and SOUTHWALL is obligated to
supply (to the extent it receives purchase orders in accordance herewith) in
each year under this Agreement shall be referred to herein as the "Annual
Amount." For each of the calendar years 2005 through 2011, inclusive, the Annual
Amount shall be 110% of the Annual Amount for the immediately preceding year.

(b)On or before February 28, 2002, LICENSEE will deliver to SOUTHWALL a blanket
purchase order for Product that will cover the six (6) quarter period, beginning
with the quarter ended March 31, 2002. The orders reflected in such blanket
purchase order and each other purchase order delivered hereunder shall be
consistent with the applicable Annual Amount, Maximum Amount (as defined below)
and other requirements of this Section 8. The blanket purchase order will
(i) give specific quantities of Product to be shipped to LICENSEE for each
quarter during such period and (ii) with respect to the first quarter of such
period, stipulate monthly quantities, product types and specifications of
Product to be produced. Not later than 60 days prior to the end of each quarter,
LICENSEE shall provide SOUTHWALL with (i) instructions as to the monthly
quantities, product types and specifications of Product to be produced for the
immediately following quarter and (ii) a blanket purchase order for the quarter
immediately following the last quarter then covered by a purchase order. In no
event shall the quantity of Product ordered by LICENSEE for any month exceed 12%
of the blanket purchase order for the rolling 12-month period immediately
following such month. Within 10 business days of receipt of each purchase order,
SOUTHWALL will deliver to LICENSEE a Purchase Order Confirmation. Each purchase
order shall represent a binding minimum order for the LICENSEE and SOUTHWALL
following the delivery of the applicable Purchase Order Confirmation. As an
alternative method of performing its obligations hereunder, LICENSEE may order
and accept less than the Annual Amount for calendar year 2002, 2003 or 2004,
provided that LICENSEE shall reimburse SOUTHWALL within 30 days of year end (not
as a penalty, liquidated damages or the like but as compensation to SOUTHWALL
for the costs associated with production of Product and to ensure SOUTHWALL a
steady source of income so that it might continue such production) for the
difference in the purchase price of all Product ordered and accepted for such
calendar year and the Annual Amount. If LICENSEE orders at least the Annual
Amount for any of calendar year 2002, 2003 or 2004 and SOUTHWALL fails to
deliver the Annual Amount for such year, then SOUTHWALL shall reimburse LICENSEE
within 30 days of the applicable year end (not as a penalty,

6

--------------------------------------------------------------------------------

liquidated damages or the like but as compensation to LICENSEE for the costs
associated with marketing Product) for the difference between the Annual Amount
for such calendar year and the total purchase price of all Product delivered for
such calendar year, provided that SOUTHWALL shall not be required to make
delivery of any Product for which it pays such reimbursement.

Any increase in quantities of Product or a change in specifications requires a
90 day lead time and shall be consistent with all of the terms and conditions of
this Agreement, including, without limitation, this Section 8, and no such
changes shall be binding on SOUTHWALL unless SOUTHWALL accepts in writing such
changes.

(c)In addition to the Product, LICENSEE may also purchase Film from SOUTHWALL
pursuant to the terms of this Agreement. Subject to Section 8(d), for each
dollar of Film that LICENSEE orders each year, an equivalent dollar amount of
Product shall be purchased over and above the Annual Amount for such year.

(d)LICENSEE may order an additional quantity of Product and Film (including Film
ordered pursuant to Section 8(c)) in excess of the applicable Annual Amount for
any year, provided that such additional quantity for any year plus the
applicable Annual Amount shall not exceed the "Maximum Amount." The Maximum
Amount shall be US $12.65 million for calendar 2002, US $15.23 million for
calendar 2003, and US $18.25 million for calendar 2004. The Maximum Amount for
each calendar year 2005 through 2011, inclusive, shall be 120% of the Annual
Amount for that year. If LICENSEE wishes to purchase an amount for any year
after 2003 that is more than the Annual Amount, LICENSEE shall so notify
SOUTHWALL in writing during the first fiscal quarter of the year prior to the
year such additional purchases are to take effect.

(e)Beginning on April 1, 2002, if SOUTHWALL fails to provide the quantity of
Product ordered by LICENSEE to be delivered in any given month pursuant to this
Section 8 within seven (7) days after the end of such month, SOUTHWALL will
issue a credit memo (in the form attached hereto as Exhibit 7) in an amount
calculated as described herein and based on the difference in total square
footage of each product type (as listed in Exhibit 2) ordered pursuant to the
applicable purchase order for such month and the total square footage of each
product type actually shipped to LICENSEE within one week of the end of the
month (the "Deficiency"). If the Deficiency for each product type for any month
is (i) less than or equal to 5% of the total square footage ordered with respect
to such month, LICENSEE shall not be entitled to any credit memo for any
discount on the purchase price or other adjustment; (ii) greater than 5% but
less than 15% of the total square footage ordered with respect to such month,
LICENSEE shall receive a credit memo for a discount calculated based on the
following formula:

Credit note = 0.15 × P × (.95A-B)

  Wherein: A = Amount ordered (square feet)
 
 
B = Amount shipped (square feet)
 
 
P = Price of product type

7

--------------------------------------------------------------------------------



For example, if amount ordered for a product type is 100,000 square feet and the
amount shipped is 90,000 square feet for that product type, and the price of the
product type is $2.05, then the credit note to be issued shall be $1,537.50; or
(iii) greater than or equal to 15% of the total square footage ordered with
respect to such month, LICENSEE shall receive a credit memo for a discount
calculated based on the following formula:

Credit note = (0.15 x P x 0.1A) + (0.25 x P x (0.85A-B))

For example, if the amount ordered for a product type is 100,000 square feet and
the amount shipped is 75,000 square feet for that product type, and the price of
the product type is $2.05, then the credit note to be issued shall be $6,662.50.

LICENSEE shall not be entitled to any discount or credit memo with respect to
Product not ordered in accordance with the terms of this Section 8.

9.PRICE

From the date hereof through December 31, 2004, the purchase price for Film and
Product sold hereunder shall be as set forth on SOUTHWALL's Price Schedule
attached hereto as Exhibit 8, provided, that, after December 31, 2004, SOUTHWALL
may change the prices to be charged for Film and Product sold hereunder at any
time, subject to the other provisions of this Section 9, by amending its
published Price Schedule and giving LICENSEE sixty (60) days' prior written
notice thereof (which notice may be given prior to December 31, 2004). The
maximum allowable price increase per year will be based only on actual increases
in SOUTHWALL's cost to manufacture Film or Product, which will include the costs
of: raw materials (polyester film and metal targets); electricity, gases and
other consumables; packaging materials; labor rates; converting costs charged
directly to SOUTHWALL by outside vendor(s); and any or all increases allowed by
inflation as measured by the Consumer's Price Index (CPI). Increases in the
foregoing costs may be used singularly or in any combination to justify new
prices, but in no event will the total annual increase exceed the lower of the
total of all such factors and 8% of the applicable purchase price from the
previous year. Both SOUTHWALL and LICENSEE agree to negotiate in good faith, in
the event of circumstances beyond the control of SOUTHWALL, a mutually
satisfactory price adjustment notwithstanding the restrictions set forth in this
Section 9. If the parties cannot in good faith agree upon such a price
adjustment in the event of circumstances beyond SOUTHWALL's control, the chief
executive officers of each of the parties shall meet promptly and in person to
attempt to resolve the matter; if they are unable to agree upon an appropriate
price adjustment within twenty (20) days of the commencement of such
discussions, the matter shall be governed by section 17(i).

10.TERMS AND CONDITIONS OF SALE

This Agreement and all sales of Film or Product hereunder by SOUTHWALL to
LICENSEE shall be subject to SOUTHWALL's Terms and Conditions, a copy of which
is attached hereto as Exhibit 9 except in the case of payment terms wherein
SOUTHWALL hereby agrees that it shall not be changed for the duration of this
Agreement. For the avoidance of doubt, payment terms are open account terms
(subject to the Maximum Amount), net sixty (60) days from date of shipment. Such
Terms and Conditions shall govern in the event of any inconsistencies with any
other document (except the body of this Agreement which shall govern in the
event of any inconsistencies) received by LICENSEE or SOUTHWALL prior or after
receipt of the Purchase Order Confirmation.

11.PRODUCT WARRANTY

The sole warranty provided by SOUTHWALL to LICENSEE with respect to the Product,
Film, Patents, Trademarks, SOUTHWALL technology and intellectual property, or
otherwise is contained in the Limited Warranty attached hereto as Exhibit 10.
The disclaimers and limitations

8

--------------------------------------------------------------------------------

set forth in SOUTHWALL's Terms and Conditions attached hereto as Exhibit 9 and
the Limited Warranty attached hereto as Exhibit 10 are incorporated herein by
reference. If laws from time to time in effect in the Territory imply warranties
which cannot be excluded or can only be excluded to a limited extent, this
Agreement shall be construed to incorporate such exclusions or limitations.

THE WARRANTIES IN THIS SECTION 11 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

12.TERM AND TERMINATION (a)Term. The Term of this Agreement shall commence on
January 1, 2002 and expire on December 31, 2011. Following the termination of
this Agreement, the parties shall negotiate in good faith to renew this
Agreement, subject to such reasonable changes in the pricing and minimum
purchase requirements as the parties shall mutually agree to.

(b)Termination by LICENSEE. LICENSEE may terminate this Agreement by giving not
less than thirty (30) days' prior written notice to SOUTHWALL solely upon
occurrence of any of the following events:

i.SOUTHWALL ceases to function as a going concern;

ii.SOUTHWALL (a) makes a general assignment for the benefit of creditors or
transfers all or a substantial portion of its assets to a receiver, (b) has
become insolvent, (c) commences a voluntarily case under the bankruptcy laws of
any jurisdiction or (d) a proceeding or case shall be commenced without the
application or consent of SOUTHWALL and such proceeding shall continue
undismissed for a period of 45 days;

iii.SOUTHWALL fails to manufacture Product substantially in accordance with the
prescribed specifications set forth in Exhibit 5 attached hereto, provided that
such failure continues for one hundred twenty (120) days after the earlier of
(A) SOUTHWALL receives written notice from LICENSEE of such failure and
(B) SOUTHWALL becomes aware of such failure (in which event, SOUTHWALL shall
promptly notify LICENSEE in writing of such failure); or

iv.SOUTHWALL fails to observe, keep or perform any material covenant, term or
condition herein, provided that such failure continues for one hundred twenty
(120) days after SOUTHWALL receives written notice from LICENSEE of such
failure.



(c)Termination by SOUTHWALL. SOUTHWALL may terminate this Agreement, by giving
not less than thirty (30) days' prior written notice to LICENSEE, upon
occurrence of any of the following events:

i.LICENSEE ceases to function as a going concern;

ii.LICENSEE (a) makes a general assignment for the benefit of creditors or
transfers all or a substantial portion of its assets to a receiver, (b) has
become insolvent, or (c) goes into bankruptcy (whether voluntarily or
involuntarily);

iii.LICENSEE fails to apply and sell Film or Product substantially in accordance
with the industry standards, provided that such failure continues for one
hundred twenty (120) days after the earlier of (A) LICENSEE receiving written
notice from SOUTHWALL of such failure and (B) LICENSEE becoming aware of such
failure (in which event, LICENSEE shall promptly notify SOUTHWALL in writing);

iv.LICENSEE fails to observe, keep or perform any material covenant, term or
condition herein, provided that such failure continues for one hundred twenty
(120) days after LICENSEE receives written notice from SOUTHWALL of such
failure.

9

--------------------------------------------------------------------------------



13.EFFECT OF TERMINATION OR EXPIRATION

(a)Upon any termination or expiration of this Agreement: (i) each party shall
promptly return to the other all Proprietary Technical Materials and technical
data previously provided to it and shall certify that all copies thereof have
been destroyed, (ii) LICENSEE shall immediately cease further marketing and
distribution of the Film or Product, except to fulfill sales for which it was
contractually committed prior to such termination, (iii) each party shall
immediately pay to the other all sums which remain due and owing under this
Agreement, (iv) all licenses and rights of each party hereunder shall terminate
and each party shall immediately cease using the other's name, trademarks and
trade names, (v) all obligations as to confidentiality and all restrictions
imposed on either party by any warranty, remedy, liability limits or disclaimers
in this Agreement, along with the Terms and Conditions shall survive the
termination or expiration of this Agreement, in accordance with their terms, and
(vi) each party shall provide to the other a certificate of an executive officer
of it certifying that it has complied with all of the requirements of this
Section 13(a).

(b)Upon termination of this Agreement by SOUTHWALL, LICENSEE must, if so
instructed by SOUTHWALL, promptly return all unsold Film and Product to
SOUTHWALL for credit, provided such unsold Film and Product is returned within
thirty (30) days of receipt of written notice from SOUTHWALL and is in the same
condition as that in which it was delivered to LICENSEE, as determined in the
sole, commercially reasonable judgment of SOUTHWALL's quality assurance
department. LICENSEE shall return such unsold Film and Product freight prepaid.
If SOUTHWALL does not request LICENSEE to return Film or Product, all payments
for such unreturned Film or Product shall become immediately due and payable to
SOUTHWALL.

(c)Upon termination of this Agreement by LICENSEE, LICENSEE may at LICENSEE's
option return all unsold Film and Product to SOUTHWALL for credit, provided such
unsold Film and Product is returned within thirty (30) days of termination and
is in the same condition as that in which it was delivered to LICENSEE, as
determined in the sole, commercially reasonable judgment of SOUTHWALL's quality
assurance department. LICENSEE shall return such unsold Film and Product freight
prepaid. In case LICENSEE does not choose to return the unsold Film and Product
within such 30 day period, all payments for such unreturned Film and Product
shall become immediately due and payable to SOUTHWALL.

(d)The following provisions shall survive termination of this Agreement: 1,
6(a), 10, 11, 12, 13, 14, 15, 16 and 17.



14.TRADEMARKS; MARKINGS

(a)Ownership Rights. LICENSEE hereby admits and recognizes SOUTHWALL's exclusive
ownership of its Trademarks, Patents, trade names, trade secrets, service marks,
business names, product names, logos, know how and copyrights applicable thereto
(in each case, whether or not registered in the Territory) and the value of such
marks and names worldwide, and LICENSEE acknowledges that it has no right, title
or interest in any of the foregoing. LICENSEE shall have the right to indicate
that it is an authorized distributor of SOUTHWALL, but SOUTHWALL does not grant
to the LICENSEE any right, title or interest in SOUTHWALL'S Trademarks or trade
names or any other property except for the right to use such Trademarks and
trade names as described Section 2. LICENSEE will not alter, deface, remove,
cover-up or mutilate in any manner whatsoever the label, Trademark, serial or
model number, brand or name affixed to the Film or Product except with
SOUTHWALL's prior written approval.

10

--------------------------------------------------------------------------------

(b)Use of Trademarks. The license granted in Section 2 with respect to the
Trademarks, Patents and Proprietary Technical Materials is limited to the period
in which SOUTHWALL uses such materials. LICENSEE shall be entitled to use, under
the same terms and conditions as provided for under this Agreement, any and all
such Trademarks and trade names which shall be used in the future by SOUTHWALL
which replace the Trademarks and trade names. LICENSEE shall cease the use of
any SOUTHWALL Trademark or trade name within ninety (90) days of written notice
that SOUTHWALL has in good faith discontinued use of such Trademark or trade
name. LICENSEE shall not adopt, use or register any of SOUTHWALL's trade names,
Trademarks, service marks, business names, product names or logos, nor use any
word or symbol or combination that is identical or similar to any such marks
during the term of this Agreement or thereafter without SOUTHWALL's prior
written consent.

(c)No Additional Rights. Except as expressly set forth in Section 2, no licenses
are granted or implied by this Agreement with respect to any Trademarks,
Patents, trade names, trade secrets, service marks, business names, product
names, logos, know how and copyrights applicable thereto or other property
rights owned or controlled by SOUTHWALL or under which SOUTHWALL has rights.



15.PROPRIETARY INFORMATION; PROPRIETARY TECHNICAL MATERIALS

All Proprietary Information and Proprietary Technical Materials provided by or
attributable to SOUTHWALL are the property of and are proprietary to SOUTHWALL.
All Proprietary Information and Proprietary Technical Materials provided by or
attributable to LICENSEE are the property of and are proprietary to LICENSEE.
Each party shall use the Proprietary Information and Proprietary Technical
Materials of the other party only as expressly allowed in this Agreement. Each
party shall maintain and protect the confidentiality of the Proprietary
Information and Proprietary Technical Materials of the other party and keep such
Proprietary Information and Proprietary Technical Materials within its
possession or under its control sufficient to prevent any activity with respect
thereto that is not specifically authorized by this Agreement. Except as set
forth herein, neither party shall copy or reproduce, or transfer, assign,
sublicense, loan, disclose or otherwise make available any or all Proprietary
Information or Proprietary Technical Materials of the other party to any Person
without the prior written consent of owner party to the specific action to be
taken. Any and all Proprietary Technical Materials which SOUTHWALL may furnish
shall be in LICENSEE's possession pursuant only to the license granted LICENSEE
under Section 2 of this Agreement.

16.LIMITATION OF REMEDIES AND DAMAGES

WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT OR ANY ATTACHMENT, PRODUCT
ORDER, SCHEDULE OR ANY TERMS AND CONDITIONS RELATED THERETO, IN NO EVENT SHALL
SOUTHWALL BE LIABLE TO LICENSEE OR ANY OTHER PARTY FOR ANY TERMINATION DAMAGES
(INCLUDING, WITHOUT LIMITATION, LABOR CLAIMS AND LOSS OF PROFITS, INVESTMENTS OR
GOOD WILL), INDEMNITY FOR CLIENTELE OR ANY OTHER DAMAGES OF ANY KIND, INCLUDING
BUT NOT LIMITED TO ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES,
EVEN IF SOUTHWALL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
LICENSEE HEREBY WAIVES ALL SUCH CLAIMS.

17.GENERAL

(a)Independent Contractor. Each party will act as an independent contractor
under the terms of this Agreement and not as an agent or legal representative of
the other party for any purpose. Neither party will in any way represent or
imply that it is acting on behalf of the other party.

11

--------------------------------------------------------------------------------

Neither party nor any subcontractors of such party shall have the right or
authority to assume or create any obligation of any kind, express or implied, on
behalf of one party to the other party's customers or to any other Person.

(b)Product Changes. SOUTHWALL reserves the right, subject to prior consultation
and discussion with LICENSEE, to make design modifications in the Product and
Film at any time but shall not be obligated to implement such modifications in
Product or Film that has previously been delivered. SOUTHWALL undertakes to give
reasonable notice to LICENSEE of such design modifications, their
characteristics and positive and negative consequences.

(c)Notices. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
registered or certified mail, return receipts requested, postage prepaid, or
transmitted by telegram, telex or facsimile transmission if confirmed by such
mailing, to LICENSEE and SOUTHWALL at their respective addresses set forth on
the signature page hereto. All notices, consents and other communications will
be deemed effective when actually received. Either party may change its address
by written notice to the other.

(d)Assignment. Neither party shall have authority to and shall not assign,
transfer or sublicense this Agreement or any license, right or obligation
hereunder without the prior written consent of the other, except for an
assignment or transfer in connection merger, consolidation or other acquisition
of such assigning or transferring party.

(e)No Waiver. The failure by either party to enforce at any time any of the
provisions of this Agreement, or to exercise any election or option provided
herein, shall in no way be construed as a waiver of such provisions or option,
nor in any way be construed to affect the validity of this Agreement or any part
thereof, or the right of either party thereafter to enforce each and every such
provision on a future occasion.

(f)No Other Warranty or Representation. Both parties hereby acknowledge that
they have not entered into this Agreement in reliance upon any warranty or
representation by any Person except for the warranties or representations
specifically set forth herein.

(g)Compliance with Laws. Each party hereby agrees and represents that it will,
at all times during the term of this Agreement, comply in all material respects
with all applicable laws, statutes, treaties and regulations of the United
States (including, but not limited to, the Foreign Corrupt Practices Act and
antiboycott regulations) and any other country or jurisdiction with respect to
the subject matter of this Agreement.

Notwithstanding anything in this Agreement to the contrary, if at any time
either party determines that the continuation of this Agreement shall constitute
a violation of any statute, treaty, or regulation of the United States of
America or of any other country or jurisdiction and such violation would
reasonably be expected to have an adverse effect on the party seeking to
terminate, this Agreement shall terminate immediately upon written notice by the
party seeking to terminate to the other party setting forth such violation,
unless the party receiving such notice is able to cure such violation promptly.
If the sale, delivery or export of the Film or Products under this Agreement
shall constitute a violation of any statute, treaty, or regulation of the United
States of America or of any other country or jurisdiction, than the sale,
delivery and export of such item shall terminate immediately.

(h)Export Control. LICENSEE at its sole expense shall obtain any necessary
licenses, customs clearances, and/or exemptions with respect to the export from
the United States of the Film and Product, shall deal with all other formalities
and documentation requirements and shall keep SOUTHWALL informed of all local
requirements relating to the Film and Product. In the event this Agreement is
terminated for any reason or there is a failure to renew the

12

--------------------------------------------------------------------------------

Agreement, LICENSEE agrees to transfer to SOUTHWALL, or any Person designated by
SOUTHWALL, all licenses, clearances or certificates necessary to export the Film
or Product.

(i)Governing Law and Arbitration. This Agreement shall be governed by and
construed under the laws of the State of California (U.S.A.).

Disputes arising out of, in connection with, or relating to this Agreement that
are not settled by mutual agreement shall be resolved as follows. The
complaining party shall give the other party a written notice containing a
concise description of the dispute to be resolved and the terms of the
complaining party's proposal for a reasonable settlement thereof. Within thirty
(30) days after receipt of such notice and proposed settlement from the
complaining party, the other party shall send to the complaining party a notice
proposing a settlement which such other party considers more reasonable, or else
shall be deemed to have accepted the complaining party's settlement proposal.
Within forty-five (45) days after receipt of such response the complaining party
shall either accept the settlement proposal of the other party or shall refer
the matter to arbitration. The arbitration shall be conducted in Palo Alto,
California in accordance with the International Arbitration Rules of the
American Arbitration Association. The parties agree that given the scope of the
Territory, it is appropriate for each party to have the right to take
depositions (including video depositions) and such deposition testimonies shall
be admissible in any arbitration. Further, the parties agree to co-operate with
the scheduling and any proceeding related to obtaining orders authorizing the
depositions and the appointment of appropriate court reporters. Judgment upon
the award so rendered by any arbitration in accordance herewith may be entered
in courts of the County of Santa Clara (California, U.S.A.). Each party
expressly waives the right to submitting any such claim to any other court to
which it might be entitled.

(j)Taxes. The fees and payments listed in this Agreement are exclusive of taxes,
and if SOUTHWALL is required to pay any export or import duties or sales, use,
value-added, privilege, excise, property or other taxes based on the
transactions contemplated by this Agreement or the LICENSEE's or a customer's
use of the Film or Product (whether United States or foreign, federal, state or
local), then such duties or taxes shall be billed to and paid by the LICENSEE,
except for taxes based on the net income of SOUTHWALL, which shall be the
responsibility of SOUTHWALL. The LICENSEE shall indemnify and hold SOUTHWALL
harmless from any and all encumbrance, fine, penalty, interest or other expense
which SOUTHWALL may incur as a result of the failure of the LICENSEE to pay
amounts in respect of taxes which the LICENSEE is required to pay under this
Agreement.

(k)International Conventions on the Sale of Goods. Except as otherwise set forth
in this Agreement, the parties agree and acknowledge that international
conventions, treaties or agreements on terms and conditions relating to the sale
of goods, such as, but not limited to, the "United Nations Convention on
Contracts for the International Sales of Goods" and the "Uniform Law of the
International Sales of Goods" shall not apply to this Agreement or the
transactions under this Agreement.

(l)Headings. The section headings to this Agreement do not form a part of it,
but are for convenience only and shall not limit or affect the meaning of the
paragraphs.

(m)Language. This Agreement has been entered into in the English language, which
shall be the controlling language hereof for all purposes, and all documents
exchanged hereunder shall be provided in English. All references to dollars or
prices herein shall be deemed to refer to United States dollars.

(n)Force Majeure. The parties hereto shall be excused from the performance of
their obligations hereunder if such performance is delayed by causes beyond
their reasonable control, including,

13

--------------------------------------------------------------------------------

but not limited to acts of God, war, riot, epidemics, fire, flood, insurrection,
acts of civil or military authorities, failure of transportation or
communications, failure of equipment, interruptions in deliveries of raw
materials, or acts and/or failures to act of third parties who have contractual
or other business relationships with the parties hereto or whose acts and
failures to act may affect the ability of the parties to perform their
respective obligations hereunder. Such performance shall only be excused for a
period equal to the duration of the cause of the delay in performance, and if
such delay shall exceed sixty (60) days, the non-delaying party shall have the
right to terminate this Agreement forthwith, with neither party being liable
therefor. Notwithstanding the foregoing, the parties shall remain liable for all
obligations accrued by them prior to such termination. Nothing contained in this
Section shall excuse the LICENSEE from paying SOUTHWALL all amounts due to
SOUTHWALL when due. If foreign exchange controls prevent payment to SOUTHWALL,
the LICENSEE at the request of SOUTHWALL shall open a separate bank account in
the Territory and shall make payments to such account; provided, however, the
making of such payments shall not require SOUTHWALL to continue to make
shipments pursuant to this Agreement.

(o)Severability. In the event that any provision of this Agreement (other than a
provision which goes to the essence of the consideration for this Agreement) is
declared invalid, unenforceable or void to any extent by a court of competent
jurisdiction, such provision shall be modified, if possible, by reducing its
duration and scope to allow enforcement of the maximum permissible duration and
scope. In any event, such declaration shall not affect the remaining provisions
and this Agreement shall be enforced as modified, or if no modification is
enforceable, as if such invalid clause had not been included, provided that, the
economic benefits conferred by this Agreement to both parties remains
substantially unimpaired.

(p)Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

(q)Entire Agreement. This Agreement, including all exhibits and schedules
hereto, constitutes the entire agreement and understanding between the parties
concerning the subject matter hereof and supersedes all prior agreements,
negotiations and understandings of the parties with respect hereto (whether
written or oral), including, without limitation, that certain Solar Control Film
Distribution Agreement between the parties dated March 14, 1997 (the "Solar
Control Agreement"), that certain XIR Laminated Film Manufacturing and
Distribution Agreement between the parties dated November 17, 1997, as amended
(the "XIR Agreement"), and the Letter of Agreement between the parties dated
January 15, 2002 (the "LOA"). The Solar Control Agreement, the XIR Agreement and
the LOA are hereby terminated in full and of no further force or effect. No
representation, promise, modification or amendment shall be binding upon either
party unless in writing and signed on behalf of such party by a duly authorized
representative. Although LICENSEE may use its standard purchase order form to
give any other notice provided for hereunder, said order or notice will be
governed by the terms and conditions of this Agreement, and any term or
condition set forth in any such standard form which is inconsistent with or in
addition to the terms and conditions of this Agreement shall have no force or
effect.

[The remainder of this page is left blank intentionally.]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

SOUTHWALL TECHNOLOGIES INC.
1029 Corporation Way
Palo Alto, CA 94303
U.S.A.
Facsimile No.: 650-962-0182   GLOBAMATRIX HOLDINGS PTE. LTD.
3 Science Park Drive
02-16, Singapore 118223
Facsimile No.: 65-67747377
By:
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

    Name: Thomas G. Hood
Title: President and CEO       Name: Andrew Kwan
Title: Director

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.116



SOUTHWALL TECHNOLOGIES INC. DISTRIBUTION AGREEMENT
